AFFIRMED and Opinion Filed September 27, 2022




                                               In the
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-21-00900-CV

                    LAWANDA PEARSON, Appellant
                                 V.
             DUNCANVILLE SENIOR CARE, LLC, ET AL., Appellees

                   On Appeal from the 162nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-19-16962

                             MEMORANDUM OPINION
                        Before Justices Myers, Carlyle, and Goldstein
                                 Opinion by Justice Carlyle
         Lawanda Pearson appeals from a summary judgment entered in favor of

Tascosa Management, LLC and Goodlife Senior Living Management Company,

LLC (collectively, the Goodlife Parties).1 We affirm in this memorandum opinion.

See TEX. R. APP. P. 47.4.

         Ms. Pearson worked as a caregiver at GoodLife Assisted Living and Memory

Care in Duncanville (GLD). At the time, Tascosa employed Ms. Pearson and


   1
       Ms. Pearson abandoned her appeal of the summary judgment as to Duncanville Senior Care, LLC.
operated GLD, although Goodlife Senior Living later acquired Tascosa’s assets and

took over GLD’s operations.

       Tascosa terminated Ms. Pearson’s employment on October 18, 2017.2

According to Ms. Pearson, Tascosa terminated her for reporting unlawful narcotics

diversion and record-keeping practices at GLD. The Goodlife Parties insist,

however, that Tascosa fired her for violating patient-privacy provisions in the federal

Health Insurance Portability and Accountability Act (HIPAA).

       In any event, Ms. Pearson waited until October 17, 2019—exactly two years

after her termination—to file this lawsuit against the Goodlife Parties. In her petition,

she alleged the Goodlife Parties conspired to discharge her in violation of sections

247.068(a) and 260A.014(b) of the Texas Health and Safety Code. The clerk issued

citations for the Goodlife Parties a week later, with each citation providing for

service on the same registered agent:

       REGISTERED AGENT CLIFF BOYD
       402 WEST WHEATLAND ROAD
       DUNCANVILLE TX 751163




   2
     There is conflicting evidence concerning the date of Ms. Pearson’s termination. For purposes of the
summary judgment at issue, we credit Ms. Pearson’s allegation that her termination occurred on October
18, 2017.
   3
      The record on appeal suggests the address provided in the citations does not match exactly the
registered agent’s address on file with the Secretary of State: 402 Wheatland, Suite 170-B, Duncanville,
TX, USA 75237.



                                                 –2–
Ms. Pearson did not, however, serve those citations on Mr. Boyd. After two

unsuccessful attempts to serve him, she instead served the citations on her former

supervisor, Jannalee Freeman, whom the service returns identified as “Regional

Manager.” After the Goodlife Parties failed to answer, Ms. Pearson obtained a

default judgment in January 2020.

      Soon after, the Goodlife Parties appeared and filed a motion to set aside the

default judgment, which the trial court granted. They later moved for summary

judgment, arguing: (1) the evidence refutes Ms. Pearson’s claims; and (2) Ms.

Pearson’s claims are barred by limitations. The trial court granted their motion

without specifying grounds and entered summary judgment in their favor. Ms.

Pearson timely appealed.

      We review a summary judgment de novo. Trial v. Dragon, 593 S.W.3d 313,

316 (Tex. 2019). Summary judgment is proper if there are no genuine issues of

material fact and the movant is entitled to judgment as a matter of law. TEX. R. CIV.

P. 166a(c). When the trial court’s order does not specify the grounds for granting

summary judgment, we will affirm if any theory presented to the trial court and

preserved for our review is meritorious. Provident Life & Accident Co. v. Knott, 128

S.W.3d 211, 216 (Tex. 2003).

      We begin with the Goodlife Parties’ assertion that Ms. Pearson’s claims are

barred by limitations. A timely filed lawsuit will not prevent limitations from



                                        –3–
running if the plaintiff does not exercise diligence in procuring service on the

defendant. Ashley v. Hawkins, 293 S.W.3d 175, 179 (Tex. 2009). If the defendant

affirmatively pleads limitations and shows service did not occur within the

limitations period, the burden shifts to the plaintiff to prove it acted diligently in

procuring service. Id.

      To satisfy this burden, the plaintiff must show it “acted as an ordinarily

prudent person would have acted under the same or similar circumstances and was

diligent up until the time the defendant was served.” Id. This ordinarily presents a

fact question, “determined by examining the time it took to secure citation, service,

or both, and the type of effort or lack of effort the plaintiff expended in procuring

service.” Taylor v. Hill, No. 05-15-00385-CV, 2016 WL 825722, at *2 (Tex. App.—

Dallas March 3, 2016, no pet.) (mem. op.) (quoting Proulx v. Wells, 235 S.W.3d

213, 216 (Tex. 2007) (per curiam)). The plaintiff’s evidence must show its efforts to

serve the defendant and explain every lapse in effort or period of delay. Id. If the

plaintiff’s explanation fails to raise a fact question as to its diligence, then the

defendant has no burden to show the plaintiff failed to act diligently. Id. If, however,

“the plaintiff’s explanation for the delay raises a material fact issue concerning the

diligence of service efforts, the burden shifts back to the defendant to conclusively

show why, as a matter of law the explanation is insufficient.” Id.




                                          –4–
      Here, the parties agree the longest possible limitations period for Ms.

Pearson’s claims was two years from her termination. See TEX. HEALTH & SAFETY

CODE § 260A.014(h); Agar Corp., Inc. v. Electro Circuits Int’l, LLC, 580 S.W.3d

136, 142 (Tex. 2019) (noting that a derivative conspiracy claim is subject to the same

limitations period as the underlying tort). Ms. Pearson also appropriately concedes

that, because the Goodlife Parties affirmatively pleaded limitations and

demonstrated she did not serve them within the limitations period, the burden shifted

to her to show she acted diligently in procuring service. See Taylor, 2016 WL

825722, at *2.

      A limited liability company (LLC) is not a person capable of accepting process

on its own behalf and must be served through an agent. Cf. Prado v. Nichols, No.

05-20-01092-CV, 2022 WL 574845, at *2 (Tex. App.—Dallas Feb. 25, 2022, no pet.)

(mem. op.). Agents authorized by statute to accept service on behalf of an LLC

include its registered agent and, depending on whether the LLC is manager- or

member-managed, any manager or member of the LLC. See TEX. BUS. ORGS. CODE

§§ 5.201(b), 5.255(3). A proper service return must show both the name of the person

who accepted service on behalf of the LLC and that the person was authorized to do

so. Cf. Prado, 2022 WL 574845, at *2.

      After two failed attempts to serve the Goodlife Parties’ registered agent before

9:00 a.m. on consecutive days, Ms. Pearson chose to serve her former supervisor,



                                         –5–
Ms. Freeman. The service returns reflect that Ms. Freeman was the Goodlife Parties’

“Regional Manager,” although Ms. Freeman’s affidavit states she was the Goodlife

Parties’ “Regional Operations Officer.” The distinction is of no note in this appeal.

Ms. Pearson provided no evidence suggesting either that the Goodlife Parties

authorized Ms. Freeman to accept service on their behalf or that Ms. Freeman was a

member or manager of the LLCs as those terms are used in the business

organizations code.

      In her response to the summary-judgment motion, Ms. Pearson merely

provided the following statement concerning her efforts to serve the Goodlife

Parties:

      In terms of service the defendants’ game play was the cause of any
      delay, which Plaintiff contends was insignificant delay in any event. If
      the defendants’ registered agent for service of process in fact
      maintained a physical presence at the office identified as the registered
      address, then it was unmarked. Declaration of Pearson. Nonetheless,
      process was served on [the Goodlife Parties] in less than two weeks.

In the declaration attached to her response, Ms. Pearson stated: “I visited the office

building where the defendants claimed was their registered address. If their

registered agent in fact maintained a physical presence at the office, then it was

unmarked as no such office number existed at the address.”

      Ms. Pearson has not addressed, either in the trial court or on appeal, the

Goodlife Parties’ arguments that the November 2019 service on Ms. Freeman was

defective. Instead, Ms. Pearson contends for the first time on appeal that, although


                                         –6–
service was “arguably defective,” any defect in service is irrelevant to the issue of

whether she acted diligently in seeking to procure that service. Thus, she argues, she

had “no responsibility to cure alleged service defects, no obligation to explain how

defective service demonstrated diligence, and no duty to explain the alleged failure

to properly serve” the Goodlife Parties. We disagree.

      As Ms. Pearson acknowledges, she had the burden of demonstrating her

diligence in serving the Goodlife Parties after limitations expired. Although we agree

that a defect in service does not necessarily reflect a lack of diligence by the plaintiff,

Ms. Pearson nevertheless failed to explain how her efforts were reasonably

calculated to lead to valid service on the Goodlife Parties.

      Ms. Pearson’s only explanation for failing to properly serve the Goodlife

Parties through an authorized agent is that she could not find their registered agent

at their registered address. But the law provides a clear and simple path for obtaining

valid service in those circumstances. Under the business organizations code, if an

entity “does not maintain a registered agent,” or if “the registered agent of the entity

cannot with reasonable diligence be found at the registered office of the entity,” then

the secretary of state will act as an agent “for purposes of service of process.” See

TEX. BUS. ORGS. CODE § 5.251(1). An ordinarily prudent person under these

circumstances would serve the Goodlife Parties through the secretary of state.




                                           –7–
      Instead, Ms. Pearson chose to serve her former supervisor, Ms. Freeman,

without providing any evidence suggesting a reasonable basis for believing Ms.

Freeman had authority to accept service on the Goodlife Parties’ behalf. And having

served Ms. Freeman, Ms. Pearson made no other efforts to serve the Goodlife Parties

in the months before their voluntary appearance. On this record, because she did not

identify a reasonable basis for believing service upon Ms. Freeman was sufficient,

we conclude Ms. Pearson’s explanation failed to raise a genuine fact issue as to her

diligence in procuring service on the Goodlife Parties after limitations expired. The

trial court thus did not err by granting summary judgment on limitations grounds,

and we need not reach the merits of the parties’ remaining arguments.

      We affirm the trial court’s judgment.




                                           /Cory L. Carlyle/
                                           CORY L. CARLYLE
210900f.p05                                JUSTICE




                                        –8–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

LAWANDA PEARSON, Appellant                     On Appeal from the 162nd Judicial
                                               District Court, Dallas County, Texas
No. 05-21-00900-CV           V.                Trial Court Cause No. DC-19-16962.
                                               Opinion delivered by Justice Carlyle.
DUNCANVILLE SENIOR CARE,                       Justices Myers and Goldstein
LLC, ET AL., Appellees                         participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellees DUNCANVILLE SENIOR CARE, LLC,
TASCOSA MANAGEMENT, LLC, and GOODLIFE SENIOR LIVING
MANAGEMENT COMPANY, LLC recover their costs of this appeal from
appellant LAWANDA PEARSON.


Judgment entered this 27th day of September, 2022.




                                         –9–